Citation Nr: 0926497	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the fifth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 until 
February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the following rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A November 2004 rating decision denied 
reopening the service connection claim for a back disorder 
and his claim for service connection for a left wrist 
disorder.  A November 2005 rating decision denied an 
increased rating for his service-connected residuals of a 
fracture of the fifth metatarsal.  

The Veteran also requested a hearing before a member of the 
Board, for April 2008.  The record indicates that the Veteran 
failed to appear for his hearing.  In an April 2009 
statement, the Veteran reported that the RO misinformed him 
of the date of his hearing; however, he requested that a 
decision be made using his medical records and waived 
jurisdiction over any new medical evidence.  Because the 
Veteran has indicated wanted his claim to be decided by the 
Board without a hearing, and has not requested to reschedule 
the hearing, the request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d).  

The Board notes that the June 2009 Written Brief Presentation 
characterized the claims as for service connection for a left 
wrist condition, service connection for a right foot 
condition, and for an increased rating for a service-
connected lower back condition.  However, the record 
indicates that the Veteran was already service connected for 
residuals of the right foot, as indicated in the original May 
1977 decision granting service connection.  The November 2005 
rating decision continued the noncompensable evaluation for 
residuals of a fracture of the fifth metatarsal, of the right 
foot.  The record thus indicates that the Veteran is only 
service-connected for residuals of a fracture of the fifth 
metatarsal, of the right foot, and not a general right foot 
condition.  Additionally, the Veteran was previously denied 
service connection for a back disorder.  His current claim is 
thus one to reopen his previous claim a back disorder, rather 
than for an increased rating.

The issue of whether new and material evidence has been 
submitted to reopen the claim service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's left wrist disorder is related to his active 
military service.  

2.  The Veteran's service-connected residuals of a fracture 
of the fifth metatarsal, right foot, is manifested by 
moderate symptoms, but is not manifested by moderately severe 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left wrist disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for an evaluation of 10 percent disability 
rating, and no more, for the Veteran's service-connected 
residuals of a fracture of the fifth metatarsal, right foot, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.72, Diagnostic Code 5284 (2008).




[Continued on the next page] 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April, in regards to the left 
wrist disorder claim, that fully addressed all three notice 
elements and was sent prior to the initial RO decision in 
that matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter 
informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content, in regards to the service 
connection claim. Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, such as the one for his 
service-connected right foot disability, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   


Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2005, in regards to the right foot disability claim, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him that the evidence must 
support a worsening of his disability to substantiate the 
claim.  The letter also informed him of VA's duty for 
obtaining pertinent evidence under federal control and that 
it would aid him in obtaining pertinent evidence not under 
federal control, but that it was his responsibility to obtain 
such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the August 2005 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2005 rating decision informed the 
Veteran that since his disability was not specifically listed 
in the rating schedule, it would be rated analogous to a 
disability for not only the functions affected, but also for 
the anatomical localization and symptoms that are closely 
related.  The rating decision also told him that he needed 
moderate symptoms to be associated with the foot disability 
to obtain a compensable rating.  Furthermore, the July 2006 
Statement of the Case provided possible diagnostic code 
criteria under which the Veteran could be rated, as did the 
October 2007 Supplemental Statement of the Case.  The Veteran 
could be expected to understand the diagnostic codes used in 
rating his disability. Additionally, the record indicates 
that he is represented by the American Legion; his 
representative can also be expected to understand the rating 
criteria at issue in this case.  Based on the evidence above, 
the Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his August 
2006 VA Form 9, he reported that his residuals were at a 
minimum, moderate or more in association with his right foot 
disability claim.  Moderate symptoms would be necessary for a 
compensable rating for that disability.  He also reported how 
his disability affected his daily life, in his September 2005 
VA examination, which included a discussion of his 
employment.  The Veteran thus demonstrated actual knowledge 
of what kinds of symptoms would be necessary to support his 
claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  



The RO has obtained VA outpatient treatment records and 
identified private medical records.  In addition, he was 
afforded a VA medical examination in September 2005 in 
regards to his foot claim, which provided specific medical 
opinions pertinent to that issue on appeal.  There is also no 
duty on the part of VA to provide a medical examination for 
his left wrist disorder claim, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has a left wrist disorder and further 
substantiating evidence suggestive of a linkage between his 
active service and that disorder.  The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent medical evidence 
to suggest that the left wrist disorder is related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Left Wrist Claim

The Veteran essentially contends that he developed a left 
wrist disorder in service.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for a left wrist disorder in 
service.  Indeed, his February 1977 separation examination 
found his upper extremities to be normal.  

The record is also silent as to any complaints of or 
treatment for a left wrist disorder for years following his 
discharge from service.   The May 1977 VA examination found 
no overt diseases of the musculo-skeletal system to be 
present.

The record indicates that the Veteran first injured his left 
wrist in November 1982, over 4 years following his discharge 
from service.  A January 1984 private medical record, from 
Dr. J.T., reported that the Veteran fractured his left 
scaphoid in November 1982, after a heavy object fell on his 
left wrist at work.  The Veteran had cast immobilization, 
followed by bone grafting.  He was then found to have a 
nonunion of the left scaphoid.  

The Veteran claims, in an April 2009 statement, that a Dr. S. 
told him that even though he injured his wrist in November 
1982, while working at Southern Foods, the wrist damage was 
due to an old injury.  The Veteran reported that he 
originally injured his wrist after a fall in service.  He 
further stated that a Dr. B., at the VA medical center (VAMC) 
in Tuskegee, had told him that he did not know why the 
Veteran was not service-connected for his disorders.  

As previously stated, the Veteran's service treatment records 
are negative for any complaints of, or treatment for, a left 
wrist disorder in service and his February 1977 separation 
examination specifically found him to have no upper 
extremities abnormalities.  The May 1977 VA examination 
similarly found no overt diseases of the musculo-skeletal 
system.  The only medical records of evidence indicating that 
the Veteran has injured his left wrist involve an on-the-job 
injury in 1982, years following his discharge from service.   
Although a January 1983 private medical record, by Dr. 
R.A.S., reported that the Veteran claimed to have a previous 
wrist injury, prior to the November 1982, the Veteran claimed 
at that time that he had injured his wrist approximately only 
one year prior to the November 1982 one, which was still 
years following his discharge from service.

Although the Veteran has claimed that he has had doctors tell 
him that his left wrist disorder is due to service, his 
statements as to what his various physicians told him do not 
constitute the necessary medical evidence as to etiology for 
his claim.  Robinette v. Brown, 8 Vet.App.69, 77 (1995), 
citing Warren v. Brown, 6 Vet.App. 4 (1993) (For the 
proposition that an appellant's statement as to what a 
physician told him as a lay claimant does not constitute the 
requisite medical evidence of a medical diagnosis of medical 
etiology).

Additionally, in the January 1983 private medical record, by 
Dr. R.A.S., the Veteran reported that he had injured his 
wrist approximately one year prior to the November 1982 
injury and had not had problems with his wrist following that 
prior injury.  The Board finds that contemporaneous evidence 
of post-service injury while on-the job, in conjunction with 
the negative service treatment records and negative May 1977 
VA examination to be far more persuasive that the Veteran's 
own recent assertion to the effect that he sustained a left 
wrist trauma in service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  The service 
treatment records and May 1977 VA examination, as well as the 
records of an on-the-job injury, are more reliable, in  the 
Board's view, than the Veteran's unsupported assertion of 
events now over three decades past, made in connection with a 
claim for benefits from the government.  See Cartright v.  
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). T he Veteran's claim 
for service connection for a left wrist disorder is denied. 

Increased Rating Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Right Foot Claim

The Veteran contends that his service-connected residuals of 
a fracture of the fifth metatarsal are more severe than 
indicated by the noncompensable rating previously granted 
him. 

No Diagnostic Code directly deals directly with residuals of 
a fracture of the fifth metatarsal.  Although Diagnostic Code 
5283 deals with malunion of or nonunion of the tarsal or 
metatarsal bones, the medical evidence of record does not 
indicate that the Veteran's service-connected residuals 
include such a malunion or non-union. 

The medical evidence demonstrates that the Veteran was 
diagnosed with degenerative joint disease of the right 
midfoot in a March 2006 VA podiatry consult, which would 
correspond to degenerative arthritis under Diagnostic Code 
5003.  Additionally, the right midfoot would be encompassed 
by the Veteran's residuals of a fracture of the fifth 
metatarsal.  See 38 C.F.R. § 4.71a, Plate IV.

Degenerative arthritis, pursuant to Diagnostic Code 5003, is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, for the purpose of rating disabilities 
due to arthritis, a singular metatarsal joint is considered 
neither a major joint nor a group of minor joints.  See 38 
C.F.R. § 4.45(f).  Thus, the Board finds that Diagnostic Code 
5003 is not for application.  Additionally, there is no 
diagnostic code which deals with range of motion of a foot.  

The Veteran's service-connected disability is appropriately 
rated under Diagnostic Code 5284, foot injuries, other, the 
"catch-all" code for foot injuries.  Under that code, a 10 
percent rating is assigned for a "moderate" level of 
disability, a 20 percent rating for a "moderately severe" 
level of disability, and a 30 percent rating for a "severe" 
level of disability.  A note following the code indicates 
that actual loss of use of the foot should be rated at 40 
percent.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The words "moderate", "moderately severe" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Board observes in passing 
that "moderate" is defined as "tending toward the mean or 
average amount or dimension."  See Merriam-Webster's 
Collegiate Dictionary, Eleventh Edition (2003) 798.  "Severe" 
is generally defined as "of a great degree: serious."  See 
Id. at 1140.  

According to the medical evidence of record, the Veteran's 
disability symptoms currently include pain and decreased 
sensory function in the right foot.  The Board finds that 
Diagnostic Code 5284 is most appropriate, in that it 
specifically refers to injury residuals, which in fact 
describes the Veteran's service-connected disability. 
Moreover, Diagnostic Code 5284 is a catch-all provision which 
is intended to cover a variety of foot disabilities not 
easily categorized elsewhere in the rating schedule, and thus 
describes the Veteran's injury residuals.

The Veteran has not suggested that the use of any other 
diagnostic code that would be more appropriate.  Thus, the 
Board will continue to rate the Veteran's residuals of a 
fracture of the fifth metatarsal under Diagnostic Code 5284.

A VA feet examination was performed in September 2005.  The 
Veteran reported working full time making brick samples and 
laying bricks.  He was the primary caregiver of his 
paraplegic wife; he lifted her and helped her with daily 
activities.  He also reported problems cutting grass and 
difficulty with prolonged standing, walking, and climbing.

The VA examiner found no bunions, hallux valgus, calluses, 
ulcers, open lesions, hammer toes, fallen arches, or flat 
feet bilaterally.  He did have painful motion throughout the 
range of motion process and additional limitation by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use and during flare-ups.  He had an upright posture and 
walked with a limp, but did not have any abnormal weight-
bearing, when inspecting the shoes.  There were no vascular 
changes of the feet and pulses were present.  He had 
difficulty squatting and could not stand or rise on the toes 
or heels.  The Achilles tendon was aligned.

The September 2005 VA examiner found that the Veteran 
appeared to have residuals related to status post fracture of 
the fifth metatarsal, right foot.  However, the examiner 
determined, based on physical findings compared to his daily 
activities, including his occupation and his being the 
primary care provider to his wife, that it would be 
physiologically impossible for him to perform those duties at 
all if his functionality was as limited as it initially 
appeared.  An x-ray of the foot found a normal bone, joint, 
and soft tissue.  No fractures were identified at that time.  
The examiner found the Veteran to have a normal right foot 
and diagnosed him with minimum residuals related to status 
post fracture of the fifth metatarsal, right foot, as well 
as, malingering.

The Veteran's VA outpatient treatment records, such as a 
March 2006 VA podiatry consult, with addendum, notes that the 
Veteran received treatment for pain and swelling in his right 
foot.  The examiner found pain with palpation of the dorsum 
of the right midfoot, as well as, pain with active 
dorsiflexion and plantar flexion of the right ankle.  X-rays 
found no acute fractures.  The Veteran's shoes were flexible 
and unsupportive.  The March 2006 VA examiner found him to 
have degenerative joint disease of the right midfoot.  

A September 2006 VA outpatient treatment record similarly 
found the Veteran to complain of persistent pain and swelling 
in his right foot.  The examiner found the Veteran to have an 
antalgic gait with too many toe sign on the right.  He also 
had pain on palpation of the dorsolateral right foot at the 
base of the 4th and 5th metatarsal bones and associated 
cuneiforms.  He had pain with attempted active resisted 
eversion of the right foot and with palpation along the 
peroneal tendon at the lateral right foot.  The Veteran could 
not resist the attempted dorsiflexion of the right foot and 
could barely resist eversion.  He also had a decreased medial 
longitudinal arch height bilaterally.  He had limited ankle 
joint dorsiflexion and good subtalar joint range of motion.  
The examiner found him to have post-traumatic degenerative 
joint disease, right midfoot; peroneal tendonitis and muscle 
weakness, right foot; and bilateral pes planus and equinus.  

A February 2007 VA outpatient treatment record, however, 
found that the Veteran's right foot and ankle pain had 
improved slightly.  

Although the September 2005 VA examiner found the Veteran to 
have a normal right foot, with minimum residuals related to 
status post fracture of the fifth metatarsal, right foot, and 
malingering, the subsequent VA outpatient treatment records 
indicate a harsher picture.  The subsequent VA outpatient 
treatment records indicate that the Veteran receives 
treatment for pain and swelling of his right foot.  
Additionally, the March 2006 VA examiner found him to have 
degenerative joint disease of the right midfoot.  He 
continued to complain of persistent pain and swelling in his 
right foot, in September 2006; he had an antalgic gait and 
pain on palpation of the dorsolateral right foot at the base 
of the 4th and 5th metatarsal bones and associated cuneiforms.  
The September 2006 VA examiner found him to have post-
traumatic degenerative joint disease, right midfoot; peroneal 
tendonitis and muscle weakness, right foot; and bilateral pes 
planus and equinus.  Although the Veteran is not service 
connected for anything other than residuals of a fracture of 
the fifth metatarsal, the record indicates that the right 
midfoot complaints of pain and swelling, in addition to his 
degenerative joint disease are covered by the Veteran's 
service-connected residuals of a fracture of the fifth 
metatarsal, though the other foot disorders diagnosed by the 
Veteran's VA examiners are not similarly indicated as part of 
the service-connected disability.  See 38 C.F.R. § 4.71a, 
Plate IV. 

The Board finds that by giving the Veteran the benefit of the 
doubt, he is entitled to a 10 percent evaluation for a 
moderate foot injury.  The record indicates that the Veteran 
had painful motion throughout the range of motion process and 
additional limitation by pain, fatigue, weakness, and lack of 
endurance following repetitive use and during flare-ups.  He 
also received treatment for swelling and tenderness and had 
arthritis of the right midfoot.  Because the intention of 38 
C.F.R. § 4.59 is to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, the Veteran can 
receive at least the minimum compensable rating for the 
joint. Thus, because the Veteran has painful motion, and 
other symptoms implicating his residuals of a fracture of the 
fifth metatarsal, a 10 percent evaluation is warranted.  

However, given the function remaining in the Veteran's foot, 
the Board does not find that the Veteran's symptomatology is 
reflective of a moderately severe foot injury warranting the 
next higher 20 percent evaluation under Diagnostic Code 5284.  
In this regard, the Board notes that the symptoms and 
clinical findings reported during the September 2005 VA 
examination found the Veteran's physical findings, when 
compared to his daily activities, to not be as functionally 
limited as initially appeared.  The September 2005 VA 
examiner diagnosed him with minimum residuals related to 
status post fracture of the fifth metatarsal, right foot, as 
well as malingering.  The Veteran has reported that he worked 
as a brick maker and layer, as well as, provided care for his 
paraplegic wife.  Additionally, although the Veteran is 
service-connected for residuals of a fracture of the fifth 
metatarsal, he is not service-connected for any other foot 
disorders for which he has been diagnosed, such as bilateral 
pes planus.  The record thus does not indicate that the 
Veteran's service-connected residuals of a fracture of the 
fifth metatarsal are characterized by any more than a 
moderate foot disability.  As the September 2005 VA examiner 
found, the Veteran is not as functionally limited as he 
claims.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   

As the evidence is at least at equipoise in regards to 
whether the Veteran's service-connected right foot residuals 
of a fracture of the fifth metatarsal is indicative of 
moderate impairment, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the 
Veteran the benefit of the doubt, his claim for a compensable 
evaluation for right foot residuals of a fracture of the 
fifth metatarsal is granted to the extent of 10 percent, and 
no more.  


ORDER

Service connection for a left wrist disorder is denied.

Entitlement to a compensable rating evaluation of 10 percent, 
and no more, for the Veteran's service-connected residuals of 
a fracture of the fifth metatarsal of the right foot, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Veteran essentially contends that his current back 
disorder developed due to his service.

The Veteran seeks to reopen a previously denied claim for 
service connection for a back disorder.  A review of the 
record indicates that the Veteran was previously denied 
service connection for that disorder in a May 1977 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).   

In cases such as this one, to reopen a claim, VA must also 
examine the bases of the prior claim denial and advise the 
Veteran as to what evidence and information is necessary to 
reopen and to substantiate his claim.   Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although the Veteran received a 
notification letters dated in August 2004, that letter failed 
to comply with the holding in Kent, by not informing the 
Veteran of the bases for his prior claim denial.  


								[Continued on Next 
Page

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
application to reopen his claim of 
service connection for a back disorder, 
last denied in a May 1977 rating 
decision.  Apart from other 
requirements applicable under 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the RO/AMC should comply with 
the Kent ruling and advise the claimant 
of the evidence and information 
necessary to reopen and substantiate 
the claim.  The RO/AMC should also 
comply with any directives of the 
Veterans Benefits Administration and 
advise the claimant of the elements 
required to establish service 
connection for a back disorder found 
insufficient in the previous denial. 

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


